Citation Nr: 9912043	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to reinstatement, prior to the change in the law 
effective in October 1998, of Department of Veterans Affairs 
(VA) Dependency and Indemnity Compensation (DIC) benefits as 
the surviving spouse of the veteran following termination of 
remarriage.


REPRESENTATION

Appellant represented by:	Phill M. Edwards, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947, and from May 1947 to June 1966, when he 
retired.  He died in June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that the appellant was not entitled to resumption 
of Dependency and Indemnity Compensation (DIC) benefits as a 
surviving spouse because her marriage to her third husband 
was terminated by a divorce which was commenced by legal 
proceedings initiated after October 31, 1990.

On June 9, 1998, the "Transportation Bill" which had been 
passed by Congress was signed into law.  This bill included 
the addition of a new subsection (e) to 38 U.S.C.A. § 1311 
which restores eligibility for DIC if a remarriage is 
subsequently terminated.  It was provided, however, that no 
payment may be made by reason of 38 U.S.C.A. § 1311(e) for 
any month before October 1998.  Pub. L. No. 105-178, § 8207 
(June 9, 1998) (to be codified at 38 U.S.C.A. § 1311).

The new law provides that the remarriage of the surviving 
spouse of a veteran shall not bar the furnishing of DIC to 
such person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. 
§ 1311(e)(1).  Thus, pursuant to the new law, the appellant 
has properly been found by the RO to be entitled to the 
restoration of DIC benefits, effective in October 1998.  
Therefore, a portion of the appellant's claim has been 
rendered moot and the title page reflects the issue now on 
appeal before the Board.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's marriage to the veteran (her second 
husband) was terminated by the veteran's death in June 1983, 
due to a service-connected medical disorder; she was 
subsequently awarded DIC benefits as the surviving spouse of 
the veteran.

3.  The appellant married her third husband in December 1983, 
and her award of DIC benefits was terminated after the RO was 
made aware (in April 1996) of the remarriage.

4.  The appellant's marriage to her third husband was 
terminated by a divorce in February 1991; the Petition for 
Divorce that initiated this proceeding was filed in December 
1990.

5.  The following threshold criteria constitute all of the 
legal criteria applicable (prior to October 1998) in this 
case for reinstatement of DIC benefits after a surviving 
spouse remarries: the disqualifying marriage had to have been 
void, or annulled by a court having basic authority to render 
annulment decrees, or terminated prior to November 1, 1990, 
by death or by a divorce proceeding which was commenced prior 
to November 1, 1990.

6.  There is no evidence that any of the criteria set forth 
in paragraph five have been met. 




CONCLUSION OF LAW

The termination of the appellant's remarriage to her third 
husband by a divorce in February 1991 constitutes a legal bar 
to her receipt, prior to October 1998, of DIC benefits as the 
surviving spouse of the veteran, her second husband; 
therefore, her claim is legally insufficient.  38 U.S.C.A. 
§§ 101, 103, 5110 (West 1991) (as amended by Pub. L. 101-508, 
Pub. L. 102-86, effective November 5, 1990, and Pub. L. 102-
568, effective October 29, 1992); 38 C.F.R. § 3.55 (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
As defined by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court), a well grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well-grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

Prior to November 1, 1990, the provisions of 38 U.S.C.A. 
§ 103(d) allowed for reinstatement of DIC benefits to 
surviving spouses whose benefits had been terminated because 
of remarriage upon termination of the disqualifying marriage 
by death, divorce, annulment, or if the remarriage was 
declared void.  See generally Fournier v. Brown, 4 Vet. App. 
550 (1993).  However, this statutory provision was amended by 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8004(a), November 5, 1990, 104 Stat. 1388-343, to 
create a permanent bar to reinstatement of DIC benefits for 
those surviving spouses whose disqualifying marriage had been 
terminated by divorce or death and whose claim for 
reinstatement of DIC was not filed before November 1, 1990.  
This statutory bar was later amended to allow reinstatement 
of DIC benefits for those surviving spouses whose 
disqualifying remarriages were terminated by a divorce 
proceeding which was commenced prior to November 1, 1990.  
Pub. L. 102-568, § 103, October 29, 1992, 106 Stat. 4322.  
These provisions are implemented in 38 C.F.R. § 3.55. 

The appellant and her attorney in essence contend that she 
should be entitled to restoration of her DIC benefits prior 
to October 1998 because she had only lived with her third 
husband for a few months after their December 1983 marriage 
and because she was under severe emotional stress and mental 
instability at the time of that marriage and thereafter.  The 
appellant additionally maintains that the remarriage was on 
paper only.  The appellant further contends that justice and 
fairness dictate a finding that she is entitled to the 
resumption of VA DIC benefits following the February 1991 
divorce from her last husband because she initially sought to 
file for divorce in August 1990, but lack of funds prevented 
her from actually filing until December 1990.

The basic facts in this case are not in dispute.  The 
appellant and the veteran were married in May 1979; the 
veteran died in June 1983.  In August 1983, the RO granted 
service connection for the cause of his death, and DIC 
benefits were paid to the appellant.  In December 1983, the 
appellant remarried; she did not notify the RO of her 
remarriage.  In February 1996, the appellant was asked by the 
RO to verify her marital status.  She submitted a VA Form 21-
0537 to the RO in April 1996 that indicated she had remarried 
in December 1983, and that this marriage had been terminated 
in February 1991.  The RO subsequently terminated her DIC 
benefits based on evidence of record showing that the 
appellant was granted a divorce in February 1991, and that 
her Petition for Divorce was filed in December 1990.  (It is 
noted that these events resulted in an overpayment to the 
appellant in excess of $99,000.  Recovery of this debt has 
been waived by the RO.)  The appellant has submitted lay 
statements to the effect that she and her third husband 
separated in February 1984, and never again lived together.

As noted above, when the appellant terminated her remarriage 
in February 1991, a surviving spouse whose DIC benefits were 
terminated due to a subsequent marriage was eligible for 
reinstatement of DIC benefits upon the termination of the 
marriage by divorce or death only if he or she had commenced 
a legal proceeding to terminate an existing disqualifying 
marital relationship prior to November 1, 1990, and said 
proceeding directly resulted in the termination of the 
marriage.  Pub. L. 102-568, § 103, October 29, 1992, 106 
Stat. 4322; 38 C.F.R. § 3.55.

The Court discussed the 1992 exception for marriages 
terminated prior to October 31, 1990, in Owings v. Brown, 8 
Vet. App. 17 (1995).  In that case, a Minnesota Court had 
issued a divorce decree in March 1991 terminating the 
appellant's disqualifying marriage.  The appellant argued 
that she commenced the divorce action when she visited a 
lawyer in Wisconsin in 1988.  The Court held that the meaning 
of "commence[ment]" of a "legal proceeding" pursuant to 
the 1992 exception "should be determined by the underlying 
law controlling the legal proceeding."  Id. at 21.  The 
Court noted that the Minnesota state statute that deals with 
the institution of divorce proceedings states: "A proceeding 
for dissolution or legal separation may be brought by either 
or both spouses and shall be commenced by personal service of 
the summons and petition venued in the county where either 
spouse resides."  Id. at 21 (citation omitted.).  The Court 
affirmed the Board's finding that a legal proceeding had not 
commenced prior to November 1, 1990. 

Here, the meaning of "commencement" of a "legal 
proceeding" pursuant to the 1992 exception must be 
determined by Louisiana law.  The evidence of record includes 
a legal opinion from the office of the VA Regional Counsel on 
this point.  This opinion stated that, according to the 
controlling state statute, LOUISIANA CIVIL CODE OF PROCEDURE 
Article 421: "A civil action is a demand for the enforcement 
of a legal right.  It is commenced by the filing of a 
pleading presenting the demand to a court of competent 
jurisdiction..."  It is uncontroverted that the appellant 
commenced legal proceedings on December 27, 1990, when she 
filed the Petition for Divorce.  However, pursuant to Owings, 
legal proceedings in Louisiana cannot be said to have 
commenced when a person first consults an attorney about a 
legal matter.

That is, the legal proceeding which resulted in the 
termination of the appellant's disqualifying marriage 
commenced after November 1, 1990, as determined by 
controlling Louisiana law.  The appellant's argument that she 
commenced legal proceedings when she initially visited her 
attorney in August 1990, is the same argument rejected by the 
Court in Owings.  The applicable law in effect in this area 
is, as noted above, very clear and specific, and it remains 
the responsibility of the Board to apply the law as written.  
38 U.S.C.A. § 7104.  Under 38 C.F.R. § 3.55, and pursuant to 
statute, the termination of a remarriage of a surviving 
spouse, by divorce, after October 31, 1990, is a bar to the 
reinstatement of VA DIC benefits.  Since the appellant's 
remarriage was terminated by divorce, as opposed to 
annulment, after the date stipulated by law, she is not 
entitled to the reinstatement of VA DIC benefits as the 
surviving spouse of the veteran by application of the law.

The Board is aware of both the brief nature of the 
appellant's cohabitation with her third husband and the 
disruption to her personal and financial planning, but the 
statutory provisions enacted by Congress preclude 
reinstatement of her DIC benefits prior to October 1998.  
While the appellant has argued that fairness and equity call 
for such reinstatement of her DIC benefits, the Court has 
said, in a very similar case requesting reinstatement of DIC 
benefits after termination of a remarriage based on 
consideration of the widow's age and economic situation, 
"This Court is a court of law, not equity.  These are 
equitable considerations which are beyond the Court's 
statutory authority", citing Mason v. Brown, 8 App. 44, 59 
(1995).  Del Rosario v. Brown, 1997 WL 279966 (Vet. App.) 
(Unpublished).  (It is noted that by law equity 
considerations may be weighed when considering whether to 
waive recovery of a VA debt.)  Thus the law is clear that the 
appellant lacks basic entitlement and her claim is, 
therefore, without legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994); 38 U.S.C.A. §§ 101, 103 (West 1991) (as 
amended by Pub. L. 101-508, Pub. L. 102-86 and Pub. L. 102-
568); 38 C.F.R. §§ 3.50, 3.55 (1998). 

The appellant does not dispute that after November 1, 1990 
she was married to a person other than the veteran.  However, 
she argues that, having been in an unstable mental state when 
she remarried and only having lived with her third husband 
for a few months, she should be entitled to receive DIC 
benefits prior to October 1998.  The appellant has asked this 
Board to exempt her from the operation of the law by creating 
an exception that was not included in the current law when it 
was enacted.  The Board can only abide by the laws as 
enacted, and has no power to create an exception to a 
statute.  The appellant and her attorney have cited no 
relevant statutory or regulatory authority for the exemption 
that she seeks.

As noted above, the Board is bound by the laws enacted, and 
by VA regulations.  38 U.S.C.A. § 7104.  It appears that 
there is no possible provision to allow a grant of the 
benefit sought on appeal since the statutory and regulatory 
requirements are shown not to have been met.  The legal 
criteria, not the facts, are dispositive of the issue.  The 
appellant has failed to state a claim upon which relief could 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a persuasive single-
judge memorandum decision, citing Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  Therefore, the appellant's claim for entitlement to 
VA DIC compensation benefits prior to October 1998 must be 
denied, due to the absence of legal merit or lack of 
entitlement under the law. 


ORDER

Entitlement to reinstatement of DIC benefits is denied for 
the period prior to October 1998.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

